UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1238


COURTNEY L. BROCKINGTON,

                    Plaintiff - Appellant,

             v.

MR. KIM STENSON, Director; EMERGENCY MANAGEMENT DIVISION,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of South Carolina, at
Columbia. Margaret B. Seymour, Senior District Judge. (3:16-cv-04026-MBS)


Submitted: June 14, 2018                                          Decided: June 18, 2018


Before TRAXLER, DUNCAN, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Courtney L. Brockington, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

         Courtney L. Brockington seeks to appeal the district court’s order adopting the

magistrate judge’s reports and recommendations and dismissing her complaint.                We

dismiss the appeal for lack of jurisdiction because the notice of appeal was not timely

filed.

         Parties are accorded thirty days after the entry of the district court’s final judgment

or order to note an appeal, Fed. R. App. P. 4(a)(1)(A), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5), or reopens the appeal period under Fed. R.

App. P. 4(a)(6). “[T]he timely filing of a notice of appeal in a civil case is a jurisdictional

requirement.” Bowles v. Russell, 551 U.S. 205, 214 (2007).

         The district court’s order was entered on the docket on January 29, 2018. The

notice of appeal was filed on March 2, 2018. Because Brockington failed to file a timely

notice of appeal or to obtain an extension or reopening of the appeal period, we dismiss

the appeal. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                  DISMISSED




                                                2